ON MOTION FOR REHEARING
REYNOLDS, Justice.
The Southland Independent School District maintenance tax and general obligation bond election was held on April 28, 1973. Subsequently, on March 25, 1974, a three-judge federal court held Sections 3 and 3-a of Article VI of the Texas Constitution and Articles 5.03, 5.04 and 5.07 of the Texas Election Code to be “unconstitutional insofar as they condition the right to vote in bond elections on citizens’ rendering property for taxation.” Stone v. Stovall, 377 F.Supp. 1016 (N.D.Texas 1974).1
In their first amended motion for rehearing, appellants observe that we did not mention Stone v. Stovall, supra, and protest because we have not followed this “latest and highest judicial ruling upon the constitutionality” of these election provisions. Perhaps- — at least as indicative of the in-depth review we made in preparing, and in the interest of clarification in expressing, our original opinion — we should have mentioned Stone; however, by following the authoritative statements in Stone expressly applying its March 25, 1974 pronouncements prospectively only and disclaiming any intent to invalidate bond elections held prior thereto, we were required to adhere to the law as declared by the Texas Supreme Court in Montgomery Independent School District v. Martin, 464 S.W.2d 638 (Tex.1971).
Explanatorily, in Stone, the City of Fort Worth, Texas, held two separate but simultaneous bond elections, one for transportation bonds and one for library bonds, at which the votes of those who had rendered their property for taxation were kept separate from the votes of those who had not rendered property for taxation. Both classifications of voters approved the transportation bonds, which were issued and sold. However, a majority of the property-rendering voters rejected the library bonds, *928while the non-renderers of property voting in this election approved the bonds by a three-to-one- margin. The combined votes of both groups showed that a majority of all the voters participating favored issuing the library bonds. Because a majority of the property rendering voters did not approve the library bonds, the City of Fort Worth refused to sell the bonds, and the Stone lawsuit resulted.
Recognizing that the Texas Supreme Court in Montgomery has held that the election provisions limiting the ballot to property rendering citizens are constitutional, the federal court in Stone, citing in marginal note 6 the same United States Supreme Court decisions which the Texas Supreme Court distinguished and deemed inapposite in Montgomery, held the property rendering requirement to be unconstitutional. The basis of the holding is that the Texas property rendering requirement violates the due process clause of the Federal Constitution by disenfranchising those who have failed to render property for taxation. In consequence thereof and since a majority of all voters participating in the election approved the library bonds, the City of Fort Worth was ordered to consider the bonds approved at the election.
Notwithstanding its holding, the Stone opinion was careful to note, 377 F.Supp. at page 1024, that with the exception of that election, “we shall order prospective relief only,” and to draft the judgment to read:
“Fifth. This decree is intended in no way to render invalid bond elections already held or bonds already issued.”
Inasmuch as Stone expressly disclaims any retroactive operation, the previously held Southland Independent School district bond election was valid by virtue of the law declared in Montgomery. Inasmuch as Stone requires the votes of those citizens who did not render property for taxation to be counted, those votes cast in the school district bond election not only do not change the result, but add to the margin by which the bonds were approved. Under either view, the result is the approval of the school district bonds as we held in our original opinion.
The other matters advanced in the motion and first amended motion for rehearing have been reviewed. We are not persuaded to depart from the disposition made of these matters in our original opinion.
The motion for rehearing and the first amended motion for rehearing are overruled.

. On April 25, 1974, the United States Supreme Court granted an application for partial stay in No. A-980, John L. Hill, Attorney General of Texas, appellant, v. Michael L. Stone, et al., and the judgment entered in Stone v. Stovall, 377 F.Supp. 1016 (N.D.Texas 1974), was “stayed to the extent that it prohibits the use of the dual-box election procedure,” pending the timely filing and disposition of an appeal. 416 U.S. 963, 94 S.Ct. 1984, 40 L.Ed.2d 314. An appeal was filed May 17, 1974, as No. 73-1723, Hill v. Stone; probable jurisdiction was noted October 15, 1974. - U.S. -, 95 S.Ct. 37, 42 L.Ed.2d 45. Appellants state in their first amended motion for rehearing that oral arguments are scheduled for January 20, 1975.